Exhibit 10.9

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This Amended and Restated Executive Employment Agreement (the “Agreement”) is
made as of March 12, 2008 (the “Effective Date”), and amends and restates in its
entirety the Executive Employment Agreement dated November 17, 2003 (the
“Original Date”) and subsequently amended between Staktek Corporation (and later
assigned to Staktek Holdings, Inc., which subsequently changed its name to
Entorian Technologies Inc.) (the “Company”), and W. Kirk Patterson
(“Executive”).

RECITALS

WHEREAS, the Company desires to retain the services of Executive as Senior Vice
President, Chief Financial Officer;

WHEREAS, the Parties desire to enter into this Agreement to set forth the terms
and conditions of Executive’s employment by the Company and to address certain
matters related to Executive’s employment with the Company;

NOW, THEREFORE, in consideration of the foregoing and the mutual provisions
contained herein, and for other good and valuable consideration, the Parties
hereto agree as follows:

1. Employment. Effective on the Effective Date and subject to the terms and
conditions of this Agreement, the Company agrees to employ Executive as its
Senior Vice President and Chief Financial Officer, and Executive agrees to
perform the duties associated with that position diligently and to the
reasonable satisfaction of the Company’s Board of Directors. From the Effective
Date until termination of this Agreement, Executive will devote Executive’s full
business time, attention and energies to the business of the Company. Executive
will report to the President and Chief Executive Officer of the Company, and
will comply with the directives, policies, and guidelines established by the
Company’s Board of Directors from time to time.

2. Term and Termination.

(a) Term. Executive will be employed under this Agreement for an initial term of
two (2) years (the “Initial Term”), beginning on the Effective Date. This
Agreement shall renew for successive one (1) year periods after the completion
of the Initial Term unless either party gives written notice of termination at
least forty-five (45) days prior to the expiration of the Initial Term, or any
renewal term. As set forth in Section 3(d), upon termination by the Company
without Cause, Executive shall be entitled to Severance Benefits.

(b) Termination. Notwithstanding the foregoing, either party may terminate this
Agreement at any time, with or without Cause (defined below), by giving written
notice of termination to the other party. Upon termination, neither party will
have any continuing obligation to the other party, except that the provisions of
Sections 3(c), 3(d), 5, 6, 7 and 8 and, to the extent not theretofore paid or
provided in respect of services rendered prior to the date of termination, the
provisions of Section 4, will survive any termination of this Agreement and will
remain in effect in accordance with their terms.



--------------------------------------------------------------------------------

(c) Cause. For purposes of this Agreement, a termination of employment is for
“Cause” if the termination occurs because of Executive’s: (i) unauthorized use
or disclosure of the confidential information or trade secrets of the Company,
which use or disclosure causes, or could reasonably be expected to cause,
material harm to the Company; (ii) conviction of, or plea of “guilty” or “no
contest” to, a felony or any crime involving moral turpitude; (iii) willful
misfeasance or gross misconduct in the performance of Executive’s duties; (iv)
substance abuse that in any manner materially interferes with the performance of
Executive’s duties; (v) chronic absence from work for reasons other than
illness; or (vi) failure to perform Executive’s assigned duties, after receiving
written and reasonable notice from the Company and an opportunity of at least
thirty (30) days to correct any such failure and/or dispute the original notice.
Although the foregoing is an exclusive list of the grounds for terminating
Executive’s employment for “Cause,” it is expressly understood that the Company,
or any acquirer or successor of the Company, may terminate Executive’s at-will
employment for reasons that do not constitute “Cause.” A termination without
“Cause” includes not only involuntary terminations by the Company, but also
voluntary terminations by Executive resulting from either: (a) a material
reduction in employment duties, compensation or benefits; or (b) a change in
location of employment outside of a fifty (50)-mile radius of the Company’s
current principal office, without Executive’s consent; provided, however, that a
termination in connection with the events described above shall only constitute
a termination of Executive’s employment by the Company without Cause only if (A)
the Executive provides written notice to the Company of the event within ninety
(90) days of the occurrence of such event, (B) the Company fails to cure the
condition caused by such event within thirty (30) days after receipt from
Executive of written notice of the event, and (C) the Executive provides written
notice of his intent to terminate employment within thirty (30) days following
the Company’s failure to cure.

3. Compensation.

(a) During the term of Executive’s employment, the Company will pay Executive a
base salary at the rate of $21,666.66 per month ($260,000 annualized) (the “Base
Salary”), payable in accordance with the standard payroll practices of the
Company in effect from time to time. All of Executive’s compensation under this
Agreement will be subject to deduction and withholding authorized by Executive
or required by applicable law. Salary adjustments will be determined by the
Board of Directors, in its sole and absolute discretion, on at least an annual
basis; however, under no circumstances may Executive’s salary be reduced below
the Base Salary without his consent.

(b) Executive is eligible to participate in the Company’s 401(k) Profit Sharing
Plan (as may be amended by the Company from time to time) on substantially the
same terms as other Vice Presidents of the Company.

(c) Executive is eligible to participate in the Company’s Bonus Incentive Plan
on substantially the same terms as other executives of the Company, and
Executive’s maximum potential payout under the Bonus Incentive Plan is 75% of
Executive’s annual base salary.

 

2



--------------------------------------------------------------------------------

(d) Executive has been granted an option (the “Option”) to purchase up to eighty
thousand (80,000) shares of the Company’s common stock (the “Option Shares”), at
an exercise price equal to $2.73 with standard four-year vesting. Except as
otherwise provided in this Agreement, vesting of Option Shares shall cease upon
the termination of Executive’s employment with the Company. In the event of a
“Change in Control” (as defined in the 2003 Option Plan) and termination without
Cause of Executive’s employment following the Change in Control, the Option
Shares will vest in full.

(e) In the event of a termination without Cause, the Company agrees: (A) to
continue to pay Executive his then-current Base Salary for an additional twelve
(12) months following the termination date, with the payments to be made in
accordance with the Company’s standard payroll practices, and on the Company’s
normal paydays; (B) to accelerate vesting of the Option Shares that would have
vested over the twelve (12) months following the termination date; and (C) to
extend the exercise period of the Option Shares to six (6) months following the
termination of employment; provided, however, that such extension period does
not otherwise permit the exercise of the Option following the earlier of the
latest date upon which the Option would have expired by its original terms under
any circumstances or the tenth anniversary of the original date of grant of the
Option. The payments, the accelerated vesting of Option Shares and the extension
to exercise set forth in this section shall be referred to collectively as the
“Severance Benefits.” Executive’s right to the Severance Benefits is expressly
conditioned on Executive’s execution of a customary general release of claims in
favor of the Company, its affiliates and their respective directors, officers,
employees, shareholders and partners, and his compliance with the surviving
provisions of this Agreement and the Company’s Employee Innovations and
Proprietary Rights Assignment Agreement.

(f) Notwithstanding Section 3(e) above, should the Executive be deemed a
“Specified Employee” under Treasury Regulation §1.409A-1(i), and to the extent
that the total payment described in Section 3(e)(A) above exceeds two (2) times
the maximum amount of compensation that can be taken into account for qualified
plan purposes pursuant to Section 401(a)(17) of the Internal Revenue Code of
1986, as amended (the “Code”)for the year in which the termination of
Executive’s employment occurs, such excess amount of the payment will not begin
sooner than the date that is six (6) months following the date of termination.
In the event of a delay in payment as provided herein, the Company may, at its
discretion, may (x) on the first day of the seventh month following such
termination, pay Executive in a lump sum all amounts that would have been paid
if such six (6)-month delay had not occurred or (y) delay all payments under
Section 3(e)(A) above for a period of six (6) months.

4. Executive Benefits. During the term of this Agreement, the Company will
provide to Executive such fringe benefits and perquisites that the Company
provides to other executives of the Company, including twenty seven (27) days of
paid time off and participation in all Company health, dental and other employee
benefit plans. In addition, the Company will reimburse Executive for reasonable
out-of-pocket business expenses incurred and documented in accordance with the
policies of the Company in effect from time to time.

 

3



--------------------------------------------------------------------------------

5. Restrictive Covenants.

(a) Consideration For Promise To Refrain From Competing. Executive agrees that
his services to the Company are special and unique; that the Company’s
disclosure of confidential and proprietary information, trade secrets, and
specialized training and knowledge to Executive and Executive’s level of
compensation and benefits are in consideration of and conditioned upon
Executive’s covenant not to compete with Company following his termination as
provided for in this Section 5. Executive further acknowledges and agrees that
the benefits received by Executive pursuant to this Agreement constitute
adequate consideration for Executive’s agreement to this Section 5. Executive
acknowledges that this consideration is adequate for Executive’s promises
contained within this Section 5 and gives rise to the Company’s interest in
ensuring that he refrains from post-termination competition as provided for
herein.

(b) Covenant Not to Compete. The “Noncompetition Period” began on the Effective
Date and will end twelve (12) months after the date on which Executive’s
employment with the Company terminates for any reason (the “Termination Date”).
During the Noncompetition Period, Executive will not, directly or indirectly, on
Executive’s own behalf or as an officer, director, employee, consultant or other
agent of, or as a stockholder, partner or other investor in, any person or
entity (other than the Company or its affiliates):

(i) Engage in any Business (as hereinafter defined) conducted by the Company (a
“Competing Business”) within any geographic area in which the Company, its
subsidiaries or affiliates conducts any business (including the United States)
(the “Territory”); provided, however, that Executive shall not be precluded from
working for any company whose primary business is memory modules, so long as
Executive does not work on the development, design, manufacture or sale of
memory module stacking technology or any other Competing Business, or;

(ii) Directly or indirectly influence or attempt to influence any customer,
potential customer, supplier or accounts of the Company, its subsidiaries or
affiliates located within the Territory to purchase, sell or lease goods or
services related to a Competing Business other than from or to the Company; or

(iii) Solicit, encourage, or take any other action which is intended, directly
or indirectly, to induce any other employee of the Company to terminate such
employee’s employment with the Company, or interfere in any manner with the
contractual or employment relationship between the Company and any other
employee of the Company, or hire or attempt to hire any former employee of the
Company whose termination from employment has been effective for ninety
(90) days or less.

Provided, however, that the foregoing restrictions will not apply to any
investment in publicly traded securities constituting not more than 5% of the
outstanding securities in any class of such securities. For purposes of this
Agreement, the term “affiliate” means with respect to any person or entity any
other person or entity controlling, controlled by or under common control with
such person or entity. For purposes of this Section 5, the definition of
“Business” will be the business of the Company as of the date of Executive’s
termination and the business of the Company actually proposed to be entered into
as evidenced by written and adopted business plans of the Company.

 

4



--------------------------------------------------------------------------------

6. Enforcement

(a) Executive represents to the Company that Executive is willing and able to
engage in businesses other than a Competing Business within the Territory and
that enforcement of the restrictions set forth in Section 5 would not be unduly
burdensome to Executive. The Company and Executive acknowledge and agree that
the restrictions set forth in Section 5 are reasonable as to time, geographic
area and scope of activity and do not impose a greater restraint than is
necessary to protect the goodwill and other business interests of the Company,
and Executive agrees that the Company is justified in believing the foregoing.

(b) If the provisions of Section 5 are found by a court of competent
jurisdiction to contain unreasonable or unnecessary limitations as to time,
geographical area or scope of activity, then such court is hereby directed to
reform such provisions to the minimum extent necessary to cause the limitations
contained therein as to time, geographical area and scope of activity to be
reasonable and enforceable.

(c) Executive acknowledges and agrees that the Company would be irreparably
harmed by any violation of Executive’s obligations under Section 5 hereof and
that, in addition to all other rights or remedies available at law or in equity,
the Company will be entitled to injunctive and other equitable relief to prevent
or enjoin any such violation. If Executive violates Section 5, the period of
time during which the provisions thereof are applicable will automatically be
extended for a period of time equal to the time that Executive began such
violation until such violation permanently ceases.

7. Confidentiality and Proprietary Rights. Executive agrees to read, sign and
abide by Company’s Employee Innovations and Proprietary Rights Assignment
Agreement, which is attached hereto as Exhibit A and incorporated herein by
reference.

8. Mediation. In the event that any disputes arise between the Parties with
respect to this Agreement, the Parties acknowledge and agree that prior to
initiating any litigation regarding such dispute, they shall submit their
dispute to a mutually agreeable mediator for purposes of conducting non-binding
mediation in an effort to resolve the dispute without the necessity of
litigation.

9. No Obligation to Third Party. Executive represents and warrants that
Executive is not under any obligation to any person or other third party and
does not have any other interest which is inconsistent or in conflict with this
Agreement, or which would prevent, limit, or impair Executive’s performance of
any of the covenants hereunder or Executive’s duties as an employee of the
Company.

10. Entire Agreement. This Agreement, along with the agreements and documents
that make up the 2003 Stock Option Plan and the Company’s Employee Innovations
and Proprietary Rights Assignment Agreement (which are incorporated herein by
reference), embodies the complete agreement of the parties with respect to the
subject matter hereof and supersedes any prior written, or prior or
contemporaneous oral, understandings or agreements between the parties that
relate in any way to the subject matter hereof. This Agreement may be amended
only in writing executed by the Company and Executive.

 

5



--------------------------------------------------------------------------------

11. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective heirs, executors, administrators, legal
representatives and successors of the Company and Executive.

12. Notice. Any notice required or permitted under this Agreement must be in
writing and will be deemed to have been given when delivered personally, by
telecopy or by overnight courier service or three days after being sent by mail,
postage prepaid, to (a) if to the Company, to the Company’s principal place of
business, or (b) if to Executive, to Executive’s residence or to Executive’s
latest address then contained in the Company’s records (or to such changed
address as such person may subsequently give notice of in accordance herewith).

13. GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH SUBSTANTIVE LAWS OF TEXAS, WITHOUT GIVING EFFECT
TO ANY CONFLICTS OF LAW, RULE OR PRINCIPLE THAT MIGHT REQUIRE THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

14. Counterparts. This Agreement may be executed in counterparts and by
different parties hereto on separate counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Agreement.

IN WITNESS WHEREOF, the Company and Executive have executed and delivered this
Agreement as of the date first above written.

 

ENTORIAN TECHNOLOGIES INC.

By:

  /s/ Wayne R. Lieberman Name:   Wayne R. Lieberman Title:   President and CEO

EXECUTIVE

/s/ W. Kirk Patterson

W. Kirk Patterson

 

6